Title: To Thomas Jefferson from André Limozin, [ca. 20 December 1788]
From: Limozin, André
To: Jefferson, Thomas


[ Le Havre, ca. 20 Dec. 1788]. Acknowledges TJ’s letter of “the 11th instant. Our Customshouses Collector hath received orders to admitt importation of American Whale and Sparmacety oyll.” Has received a  letter from Mr. Lewis Moore, dated at London 14 Dec., inquiring about the clock shipped to America; asumed that Mr. Moore, whose address is “Colchester Street Tower Hill,” was an American. Asks whether TJ thinks Americans will ship wheat and flour to France; has sold in the past four weeks wheat and flour consigned to him from Great Britain for £15,000 sterling.
